DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the arguments filed on 03 December 2021.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been rejected.
Response to Arguments
4.  Applicant's arguments filed 03 December 2021 have been fully considered but they are not persuasive.
On page 7 the applicant argues that the combination of Newell in view of Haines is traversed because Haines is non-analogous art.  The applicant argues that Haines is in a field, which is entirely different from the field of the applicant’s invention.
The examiner respectfully disagrees.  A reference may be directed to an entirely different problem than the one addressed by the inventor, or may be from an entirely different field of endeavor than that of the claimed invention, yet the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims.).  A reference is no less anticipatory if, after disclosing the invention, the reference then disparages it. The question whether a reference "teaches away" from the invention is inapplicable to an anticipation analysis. Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The prior art was held to anticipate the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed."). See Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(claimed composition that expressly excluded an ingredient held anticipated by reference composition that optionally included that same ingredient); see also Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999) (Claimed composition was anticipated by prior art reference that inherently met claim limitation of "sufficient aeration" even though reference taught away from air entrapment or purposeful aeration.).
On page 8 the applicant argues that Haines is also not reasonably pertinent to the problem with which the Applicant was concerned.
The examiner respectfully disagrees.  A prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness; however, "the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In reGurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (Claims were directed to an epoxy resin based printed circuit material. A prior art reference disclosed a polyester-imide resin based printed circuit material, and taught that although epoxy resin based materials have acceptable stability and some degree of flexibility, they are inferior to polyester-imide resin based materials. The court held the claims would have been obvious over the prior art because the reference taught epoxy resin based material was useful for applicant’s purpose, applicant did not distinguish the claimed epoxy from the prior art epoxy, and applicant asserted no discovery beyond what was known to the art.).  Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
On page 9 the applicant argues that Haines is not in the same field of endeavor as the claimed invention and is not directed to the same problem as the claimed invention, therefore the applicant argues that Haines is non-analogous art and the combination is improper and the rejection must fail.  The applicant argues that any subsequent comparison of the claims to the inaccurate determination of the scope and content of the prior art will inherently lead to an incorrect determination of the differences between the claims and the prior art. Because the Examiner has failed to properly ascertain the differences between the prior art and the claims at issue as a whole, the Examiner has failed to meet the burden of establishing a prima facie case of obviousness and therefore the rejection must fail.  The applicant argues that given the foregoing, a person of ordinary skill in the art would not conclude that the invention of claim 1 would have been an obvious variation of Newell in view of Haines. The applicant argues that as the combination does not reach the claimed invention, as explained above, claim 1 is non-obvious and patentable over the alleged combination. 
The examiner respectfully disagrees.  As discussed above, a reference may be directed to an entirely different problem than the one addressed by the inventor, or may be from an entirely different field of endeavor than that of the claimed invention, yet the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims.).  A reference is no less anticipatory if, after disclosing the invention, the reference then disparages it. The question whether a reference "teaches away" from the invention is inapplicable to an anticipation analysis. Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The prior art was held to anticipate the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed."). See Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(claimed composition that expressly excluded an ingredient held anticipated by reference composition that optionally included that same ingredient); see also Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999) (Claimed composition was anticipated by prior art reference that inherently met claim limitation of "sufficient aeration" even though reference taught away from air entrapment or purposeful aeration.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.  Claims 1, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al US 2015/0370247 A1 (hereinafter Newell) in view of Haines et al US 2016/0062973 A1 (hereinafter Haines).
As to claim 1, Newell discloses a tool verification system, comprising: 
a qualified tool (i.e. authorized tools) [0018]; 
a test system having an unqualified component, the test system communicatively connected with the qualified tool (i.e. test system connected to unknown tool) [0027]; and 
a tool verification component configured to sense a set of communications between the qualified tool and the unqualified component [0031], to compare the sensed set of communications with a predetermined set of communications between the qualified tool and a previously-qualified component (i.e. comparing signatures) [0031], and determine a qualification decision for the unqualified component based on the comparison (i.e. decision is made on qualification based on the signature comparison) [0033]. 

Haines teaches that the previously-qualified component being a prior version of the unqualified component (i.e. previous versions) [0043]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Newell so that the previously-qualified component would have been a prior version of the unqualified component. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Newell by the teaching of Haines because it captures structured field data layered on unstructured objects [0006].
As to claim 11, Newell discloses a method of verifying an unqualified component, the method comprising: 
receiving, by a tool verification component, a set of communications between a previously-qualified tool and the unqualified component (i.e. collecting data) [0031]; 
comparing, by the tool verification component, the received set of communications with a predetermined set of communications between the 
determining whether the unqualified component functionally operates in accordance with the previously-qualified version of the unqualified component, based on the comparing (i.e. decision is made on qualification based on the signature comparison) [0033].
Newell does not teach determining the unqualified component is a qualified component based on the determination that the unqualified component functionally operates in accordance with the previously-qualified version of the unqualified component. 
Haines teaches determining the unqualified component is a qualified component based on the determination that the unqualified component functionally operates in accordance with the previously-qualified version of the unqualified component (i.e. previous versions) [0043].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Newell so that it would have been determined the unqualified component was a qualified component based on the determination that the unqualified component functionally operates in accordance with the previously-qualified version of the unqualified component.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Newell by the teaching of Haines because it captures structured field data layered on unstructured objects [0006].
.
6.  Claims 2, 3, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al US 2015/0370247 A1 (hereinafter Newell) and Haines et al US 2016/0062973 A1 (hereinafter Haines) as applied to claims 1 and 11 above, and further in view of Teruya et al US 2013/0332932 A1 (hereinafter Teruya).
As to claim 2, the Newell-Haines combination does not teach the tool verification system of claim 1 wherein the set of communications includes system call communications. 
Teruya teaches that the set of communications includes system call communications (i.e. system call) [0033].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination so that the set of communications would have included system call communications.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination by the teaching of Teruya because it helps prevent worsening of the response speed and other performances of the computer [0010].
As to claim 3, the Newell-Haines combination does not teach the tool verification system of claim 2 wherein the tool verification component is configured to determine a qualification 
Teruya teaches that the tool verification component is configured to determine a qualification decision for the unqualified component based on an absence of system call communications from the predetermined set of communications but absent in the sensed set of communications (i.e. determining the presence or absence of the system call) [0033].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination so that the tool verification component would have been configured to determine a qualification decision for the unqualified component based on an absence of system call communications from the predetermined set of communications but absent in the sensed set of communications.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination by the teaching of Teruya because it helps prevent worsening of the response speed and other performances of the computer [0010].
As to claim 12, the Newell-Haines combination does not teach the method of claim 11 wherein comparing further comprises identifying communications present in the predetermined set of communications that are absent from the received set of communications. 
Teruya teaches that comparing further comprises identifying communications present in the predetermined set of communications that are absent from the received set of communications (i.e. determining the presence or absence of the system call) [0033].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination so that comparing would have further comprised identifying communications present in the predetermined set of communications that were absent from the received set of communications.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination by the teaching of Teruya because it helps prevent worsening of the response speed and other performances of the computer [0010].
As to claim 13, the Newell-Haines combination does not teach the method of claim 12 wherein identifying communications includes identifying system call communications. 
Teruya teaches that identifying communications includes identifying system call communications (i.e. determining the presence or absence of the system call) [0033].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination so that identifying communications would have included identifying system call communications.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination by the teaching of Teruya because it helps prevent worsening of the response speed and other performances of the computer [0010].
7.  Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al US 2015/0370247 A1 (hereinafter Newell) and Haines et al US 2016/0062973 A1 (hereinafter Haines) as applied to claim 1 above, and further in view of Fallows et al US 2010/0281107 A1 (hereinafter Fallows).
As to claim 4, the Newell-Haines combination does not teach the tool verification system of claim 1 wherein the set of communications include application programming interface (API) call communications. 
Fallows teaches that the set of communications include application programming interface (API) call communications (i.e. API calls) [0042]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination so that the set of communications would have included application programming interface (API) call communications. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination by the teaching of Fallows because it provides real-time and full-duplex communications capabilities [0011].
As to claim 5, the Newell-Haines combination does not teach the tool verification system of claim 4 wherein the tool verification component is configured to determine a qualification decision for the unqualified component based on an absence of API call communications from the predetermined set of communications but absent in the sensed set of communications.  
	Fallows teaches that the tool verification component is configured to determine a qualification decision for the unqualified component based on an absence of API call communications from the predetermined set of communications but absent in the sensed set of communications (i.e. absence of API call) [0042].
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination so that the tool verification component would have been configured to determine a qualification decision for the unqualified component based on an absence of API call communications from the predetermined set of communications but absent in the sensed set of communications.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination by the teaching of Fallows because it provides real-time and full-duplex communications capabilities [0011].
8.  Claims 6, 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al US 2015/0370247 A1 (hereinafter Newell) and Haines et al US 2016/0062973 A1 (hereinafter Haines) as applied to claims 1 and 11 above, and further in view of Pleasant et al US 2006/0056403 A1 (hereinafter Pleasant).
As to claim 6, the Newell-Haines combination does not teach the tool verification system of claim 1 wherein the tool verification component further comprises a precision timer. 
Pleasant teaches that the tool verification component further comprises a precision timer (i.e. high-precision clock) [0038].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination so that the tool verification component would have further comprised a precision timer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination by the teaching of Pleasant because it improves the robustness of communications [0009].
As to claim 7, the Newell-Haines combination does not teach the tool verification system of claim 6 wherein the tool verification component is further configured to time stamp each of the sensed set of communications, at the time of sensing, with a time from the precision timer. 
Pleasant teaches that the tool verification component is further configured to time stamp each of the sensed set of communications, at the time of sensing, with a time from the precision timer (i.e. clock used for timestamping) [0038]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination so that the tool verification component would have been further configured to time stamp each of the sensed set of communications, at the time of sensing, with a time from the precision timer. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination by the teaching of Pleasant because it improves the robustness of communications [0009].
As to claim 15, the Newell-Haines combination does not teach the method of claim 11, further comprising time-stamping the set of communications by a precision timer, as each of the set of communications is received by the verification component. 
Pleasant teaches time-stamping the set of communications by a precision timer, as each of the set of communications is received by the verification component (i.e. timestamping by high-precision clock) [0038].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination so that time-stamping the set of communications by a precision timer, as each of the set of communications would have been received by the verification component.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination by the teaching of Pleasant because it improves the robustness of communications [0009].
9.  Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al US 2015/0370247 A1 (hereinafter Newell) and Haines et al US 2016/0062973 A1 (hereinafter Haines) as applied to claim 1 above, and further in view of Tung et al US 2017/0344449 A1 (hereinafter Tung).
As to claim 8, the Newell-Haines combination does not teach the tool verification system of claim 1 wherein the tool verification component further comprises a set of test procedures executable by at least one of the qualified tool or the unqualified component. 
Tung teaches that the tool verification component further comprises a set of test procedures executable by at least one of the qualified tool or the unqualified component (i.e. test procedures indicated by the test script) [0015].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination so that the tool verification component further would have comprised a set of test procedures executable by at least one of the qualified tool or the unqualified component.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination by the teaching of Tung because it helps select a proper test script to provide testing [0002].
10.  Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al US 2015/0370247 A1 (hereinafter Newell), Haines et al US 2016/0062973 A1 (hereinafter Haines) and Tung et al US 2017/0344449 A1 (hereinafter Tung) as applied to claim 8 above, and further in view of Chen et al US 2012/0089360 A1 (hereinafter Chen).
As to claim 9, the Newell-Haines-Tung combination does not teach the tool verification system of claim 8 wherein the predetermined set of communications between the qualified tool and a previously-qualified component are based on a prior qualified execution of the set of test procedures executed by at least one of the qualified tool or the previously-qualified component. 
Chen teaches that the predetermined set of communications between the qualified tool and a previously-qualified component are based on a prior qualified execution of the set of test procedures executed by at least one of the qualified tool or the previously-qualified component (i.e. by using qualified test algorithms) [0035].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines-Tung combination so that the predetermined set of communications between the qualified tool and a previously-qualified component would have been based on a prior qualified execution of the set of test procedures executed by at least one of the qualified tool or the previously-qualified component.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines-Tung combination by the teaching of Chen because it helps to reduce the area of built-in self-test circuit on chip, increase fault overage and reduce test time and cost [0007].
11.  Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al US 2015/0370247 A1 (hereinafter Newell) and Haines et al US 2016/0062973 A1 (hereinafter Haines) as applied to claim 1 above, and further in view of Bergeron US 2017/0041126 A1.
As to claim 10, the Newell-Haines combination does not teach the tool verification system of claim 1 wherein the tool verification component further comprises a precision timer configured to time stamp each of the sensed set of communications, at the time of sensing, with a time from the precision timer, and wherein the tool verification component is configured to compare the sensed set of communications with a predetermined set of communications between the qualified tool and a previously-qualified component based on the time stamp of the sensed set of communications. 
Bergeron teaches that the tool verification component further comprises a precision timer configured to time stamp each of the sensed set of communications (i.e. high precision clock) [0019], at the time of sensing, with a time from the precision timer, and wherein the tool verification component is configured to compare the sensed set of communications with a predetermined set of communications between the qualified tool and a previously-qualified component based on the time stamp of the sensed set of communications (i.e. comparing timestamps) [0048]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination so that the tool verification component would have further comprised a precision timer configured to time stamp each of the sensed set of communications, at the time of sensing, with a time from the precision timer, and wherein the tool verification component would have been configured to compare the sensed set of communications with a predetermined set of communications between the qualified tool and a previously-qualified component based on the time stamp of the sensed set of communications. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination by the teaching of Bergeron because it fulfills the need for improved modeling of a clock [0004].
12.  Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al US 2015/0370247 A1 (hereinafter Newell), Haines et al US 2016/0062973 A1 (hereinafter Haines) and Teruya et al US 2013/0332932 A1 (hereinafter Teruya) as applied to claim 12 above, and further in view of Fallows et al US 2010/0281107 A1 (hereinafter Fallows).
As to claim 14, the Newell-Haines-Teruya combination does not teach the method of claim 12 wherein identifying communications includes identifying API call communications. 
Fallows teaches that identifying communications includes identifying API call communications (i.e. API calls) [0042].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines-Teruya combination so that identifying communications would have included identifying API call communications.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination by the teaching of Fallows because it provides real-time and full-duplex communications capabilities [0011].
13.  Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al US 2015/0370247 A1 (hereinafter Newell), Haines et al US 2016/0062973 A1 (hereinafter Haines) and Pleasant et al US 2006/0056403 A1 (hereinafter Pleasant) as applied to claim 15 above, and further in view of Bergeron US 2017/0041126 A1.
As to claim 16, the Newell-Haines-Pleasant combination does not teach the method of claim 15 wherein comparing further comprises comparing the time-stamping of the received set of communications with a time-stamp of the predetermined set of communication. 
Bergeron teaches comparing further comprises comparing the time-stamping of the received set of communications with a time-stamp of the predetermined set of communication (i.e. comparing timestamps) [0048].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines-Pleasant combination so that comparing would have further comprised comparing the time-stamping of the received set of communications with a time-stamp of the predetermined set of communication.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines-Pleasant combination by the teaching of Bergeron because it fulfills the need for improved modeling of a clock [0004].
As to claim 17, the Newell-Haines-Pleasant combination does not teach the method of claim 16 wherein determining whether the unqualified component functionally operates in accordance is further based on the comparing of the time-stamping of the received set of communications with a time-stamp of the predetermined set of communication. 
Bergeron teaches that determining whether the unqualified component functionally operates in accordance is further based on the comparing of the time-stamping of the received set of communications with a time-stamp of the predetermined set of communication (i.e. comparing timestamps) [0048].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines-Pleasant combination so that determining whether the unqualified component functionally operated in accordance would have been further based on the comparing of the time-stamping of the received set of communications with a time-stamp of the predetermined set of communication.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines-Pleasant combination by the teaching of Bergeron because it fulfills the need for improved modeling of a clock [0004].
14.  Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al US 2015/0370247 A1 (hereinafter Newell) and Haines et al US 2016/0062973 A1 (hereinafter Haines) as applied to claim 11 above, and further in view of Zhu et al US 2017/0286092 A1 (hereinafter Zhu).
As to claim 19, the Newell-Haines combination does not teach the method of claim 11, further comprising upgrading the previously-qualified version of the unqualified component in a production environment to the qualified component based on the determination that the unqualified component is qualified. 
Zhu teaches upgrading the previously-qualified version of the unqualified component in a production environment to the qualified component based on the determination that the unqualified component is qualified (i.e. upgrade a current version of a software program) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination so that the previously-qualified version of the unqualified component in a production environment would have been upgraded to the qualified component based on the determination that the unqualified component was qualified.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination by the teaching of Zhu because it helps optimize the performance of the devices [0003].
As to claim 20, the Newell-Haines combination does not teach the method of claim 11 wherein the unqualified component is an upgraded software version. 
Zhu teaches that the unqualified component is an upgraded software version (i.e. upgrade a current version of a software program) [abstract]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination so that the unqualified component would have been an upgraded software version.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination by the teaching of Zhu because it helps optimize the performance of the devices [0003].
Relevant Prior Art
15.  The following references have been considered relevant by the examiner:
A.  Markham US 2017/0310674 A1 directed to a system having secured electronic access [abstract].
B.  Pogrebinsky et al US 2017/0168813 A1 directed to providing a library that allows developers to very quickly build and develop services or resource providers without having to interpret a complex cloud protocol specification [abstract].
C.  Spaur et al US 2004/0185842 A1 directed to a telematics system that includes a security controller [abstract].
Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492